Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “…based on the tracked bulk movement.” should be “…based on the tracked bulk, averaged movement.” to be consistent with the prior language of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites quantifying, tracking, and determination steps of the tracked bulk, averaged movement of the speckles. This judicial exception is not integrated into a practical application because these steps could be done in the human mind, and there is no practical application in the claim. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving data is seen as an extra solution activity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35, 38, and 49-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 20110262018 A1, published October 27, 2011), hereinafter referred to as Kumar.
Regarding claim 35, Kumar teaches a method (Fig. 1, method for performing cardiac functional assessment using ultrasound cardiac images) comprising: 
receiving frames of images acquired from a subject over a period of time (pg. 1, col. 2, para. 0010 – “A series of ultrasonic cardiac images from…echocardiograms are obtained…These identified acoustic markers are then tracked across the rest of the ultrasonic cardiac images over one or more cardiac cycles using a tracking algorithm based on speckle tracking echocardiography.”); 
qualifying, in the frames of images, speckles of features of the subject based on brightness (see pg. 8, col. 1, para. 0103 – “…the average intensity Iav as a measure of the speckle statistics quality.”; see pg. 8, col. 2, para. 0105 – “Given a typical intensity range of 0-255 for gray scale image frames, it is considered that the speckle-statistics quality is low if the value of Iav falls in the range of 80-100, and high if the value of Iav is in the range of 175-200.”); 
tracking bulk movement of the qualified speckles between image frames (see pg. 8, col. 1, para. 0095 – “The result of this tracking is essentially the amount of displacement that each acoustic marker undergoes during a cardiac cycle.”; see pg. 8, col. 1, para. 0103 – “The computer implemented method disclosed herein uses the average intensity Iav as a measure of the speckle statistics quality. Iav is a statistical measure that approximates the speckle-statistics well and is easy to compute…”); AND determining displacement of at least a portion of the subject based on the tracked bulk movement.  

Furthermore, regarding claim 49, Kumar further teaches wherein the at least a portion of the subject is at least a first portion of the subject (Fig. 2, a  cross-section of the left ventricle of the heart), and wherein the method further comprises: determining displacement of at least a second portion of the subject based on the tracked bulk movement; AND determining a time ordering of the displacement of the at least a first portion of the subject and the at least a second portion of the subject; and displaying an image that indicates the time ordering (Fig. 14A-14B; see pg. 13, col. 2, para. 0149 – “The cardiac parameters comprise, for example, tissue displacement, velocity, strain, strain rate, etc.…a parametric image of the tissue strain that is measured for all the six segments of the left ventricle…a graphical user interface 1202 for displaying cardiac parameters or the tissue strain segmental parameters in a graphical format.”).
Furthermore, regarding claim 50, Kumar further teaches a method further comprising determining velocity of the at least a portion of the subject based on the displacement over the period of time (see pg. 4, col. 1, para. 0050 – “The cardiac parameters calculated using the tracked acoustic markers comprise, for example, tissue displacement, and one or more derived cardiac parameters. The derived cardiac parameters comprise, for example, tissue velocity…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12, 14-17, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lin et al. (US 20140171793 A1, published June 19, 2014), hereinafter referred to as Lin. 
Regarding claim 1, Kumar teaches a method (Fig. 1, method for performing cardiac functional assessment using ultrasound cardiac images) comprising: 
receiving frames of images acquired from a subject over a period of time (see pg. 1, col. 2, para. 0010 – “These identified acoustic markers are then tracked across the rest of the ultrasonic cardiac images over one or more cardiac cycles using a tracking algorithm based on speckle tracking echocardiography.”); AND
determining, in the frames of images, speckles of features of the subject (see pg. 1, col. 2, para. 0010 – “These identified acoustic markers are then tracked across the rest of the ultrasonic cardiac images over one or more cardiac cycles using a tracking algorithm based on speckle tracking echocardiography.”).
Kumar does not explicitly teach tracking bulk, averaged movement of the speckles between image frames; AND determining displacement of at least a portion of the subject based on the tracked bulk, averaged movement.
Whereas, Lin, in the same field of endeavor, teaches tracking bulk, averaged movement of the speckles between image frames; AND determining displacement of at least a portion of the subject based on the tracked bulk, averaged movement (Fig. 2; see pg. 2, col. 1, para. 0024 – “…collecting a plurality of ultrasound frames associated with motion of the nearby tissue (at Step 210), determining movement information of the nearby tissue (at Step 220); see pg. 2, col. 2, para. 0025 – “…the speckle tracking is performed between the data frames to determine the displacement or strain of the nearby tissue.”; see pg. 5, col. 1, para. 0062 – “…averaging displacement values for a plurality of frames.”). 
Furthermore, regarding claim 2, Kumar further teaches wherein the frames of images are ultrasound images (see Abstract – “The acoustic markers are tracked across the ultrasonic cardiac images over multiple cardiac cycles using a tracking algorithm.”). 
Furthermore, regarding claim 4, Kumar further teaches wherein the subject is a heart (Fig. 2, a  cross-section of the left ventricle of the heart), wherein determining speckles of features comprises determining speckles of a myocardial wall of the heart, wherein determining displacement comprises determining displacement of the myocardial wall based on the tracked bulk movement (see Abstract – “Multiple acoustic markers are identified on the endocardium boundary on the ultrasonic cardiac images.”; see pg. 1, col. 2, para. 0008 – “The computer implemented method and system disclosed herein provides automatically calculated inputs required by the segmentation algorithm for delineating the 
Furthermore, regarding claim 5, Lin further teaches wherein determining speckles of features comprises determining speckles of features of the subject in B-mode images (Fig. 2; see pg. 2, col. 1, para. 0024 – “…collecting a plurality of ultrasound frames associated with motion of the nearby tissue (at Step 210), determining movement information of the nearby tissue (at Step 220)…the ultrasound imaging may be B-mode ultrasound imaging…”; see pg. 2, col. 2, para. 0025 – “…the speckle tracking is performed between the data frames to determine the displacement or strain of the nearby tissue.”). 
Furthermore, regarding claim 6, Kumar further teaches wherein each speckle is defined by an intensity of a pixel of one of the frames of images, and a coordinate of the pixel (see pg. 5, col. 1, para. 0061 – “In the vectors V1 and V2, the zero (~0) elements correspond to low intensity non-tissue areas and the ones (~1) correspond to high intensity tissue areas. Also, each element corresponds to the spatial location of the corresponding pixel that the element represents.”).  
Furthermore, regarding claim 7, Kumar further teaches wherein the intensity of each speckle is above a predetermined threshold for a region of interest in the frame (see pg. 8, col. 1, para. 0103 – “…the average intensity Iav as a measure of the speckle statistics quality.”; see pg. 8, col. 2, para. 0105 – “Given a typical intensity range of 0-255 for gray scale image frames, it is considered that the speckle-statistics quality is low if the value of Iav falls in the range of 80-100, and high if the value of Iav is in the range of 175-200.” with the threshold between 100 and 175.).  
Furthermore, regarding claim 8, Lin further teaches wherein determining displacement comprises: 
determining whether the determined displacement of suspected speckle exceeds a predetermined distance within another period of time (Fig. 4, “Displacement normalization” step 440; Fig. 5; see pg. 3, col. 2, para. 0037 – “…the soft threshold may be defined as a certain 
in response to determining that the determined displacement exceeds the predetermined distance within the other period of time, removing the suspected speckle as an outlier (Fig. 4, “Line smoothing” step 450; Fig. 6; see pg. 3, col. 2, para. 0038 – “The needle image obtained in the last step is a group of discrete fine points. To make it more like a needle, further processing is performed. The smoothing can be simple two-dimensional low-pass filtering.”).   
Furthermore, regarding claim 9, Lin further teaches wherein determining displacement comprises averaging positions of speckles within a region of interest of two or more frames, wherein the determined displacement is the displacement of the averaged positions (Fig. 4, “Persistence” 470; see pg. 3, col. 2, para. 0040 – “The frame averaging may be implemented at step 470 by a simple FIR or IIR filter.”; see pg. 5, col. 1, para. 0062 – “…averaging displacement values for a plurality of frames.”).   
Furthermore, regarding claim 10, Kumar further teaches wherein determining displacement comprises: determining a drift of the subject during a movement cycle; and Page 3 of 6DOCKET NO.: 210-86-UTILPATENTadjusting the determined displacement based on the determined drift (see pg. 3, col. 2, para. 0050 – “The tracking algorithm compensates for the movement artifacts, for example, drift in the ultrasonic cardiac images by using a compensation or lock-on algorithm.”). 
Furthermore, regarding claim 11, Kumar further teaches wherein determining the drift comprises determining a drift of a heart during a cardiac cycle (see pg. 3, col. 2, para. 0050 – “The tracking algorithm compensates for the movement artifacts, for example, drift in the ultrasonic cardiac images by using a compensation or lock-on algorithm.”).  
Furthermore, regarding claim 12, Kumar further teaches wherein the determined displacement represents a cardiac strain (see pg. 2, col. 1, para. 0011 – “The cardiac parameters calculated using the 
Furthermore, regarding claim 14, Kumar further teaches a method further comprising using an ultrasound image acquisition system to acquire the frames of images (Fig. 12, image processing unit 1203). 
Furthermore, regarding claim 15, Kumar further teaches wherein the at least a portion of the subject is at least a first portion of the subject (Fig. 2, a  cross-section of the left ventricle of the heart), and wherein the method further comprises: determining displacement of at least a second portion of the subject based on the tracked bulk movement; and determining a time ordering of the displacement of the at least a first portion of the subject and the at least a second portion of the subject; AND displaying an image that indicates the time ordering (Fig. 14A-14B; see pg. 13, col. 2, para. 0149 – “The cardiac parameters comprise, for example, tissue displacement, Velocity, strain, strain rate, etc.…a parametric image of the tissue strain that is measured for all the six segments of the left ventricle…a graphical user interface 1202 for displaying cardiac parameters or the tissue strain segmental parameters in a graphical format.”).
Furthermore, regarding claim 16, Kumar further teaches a method further comprising determining velocity of the at least a portion of the subject based on the displacement over the period of time (see pg. 4, col. 1, para. 0050 – “The cardiac parameters calculated using the tracked acoustic markers comprise, for example, tissue displacement, and one or more derived cardiac parameters. The derived cardiac parameters comprise, for example, tissue velocity…”). 
It would have been obvious for the above claims for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for performing cardiac functional assessment, as disclosed in Kumar, by including to the method determining displacement based on the tracked bulk, averaged movement of the speckles between image frames, as disclosed in Lin. One 
Regarding claim 42, Kumar teaches all of the elements as disclosed in claim 35 above. 
Kumar does not explicitly teach wherein determining displacement comprises: determining whether the determined displacement of suspected speckle exceeds a predetermined distance within another period of time; and in response to determining that the determined displacement exceeds the predetermined distance within the other period of time, removing the suspected speckle as an outlier.
Whereas, Lin, in the same field of endeavor, teaches wherein determining displacement comprises: 
determining whether the determined displacement of suspected speckle exceeds a predetermined distance within another period of time (Fig. 4, “Displacement normalization” step 440; Fig. 5; see pg. 3, col. 2, para. 0037 – “…the soft threshold may be defined as a certain ratio of the maximal displacement, for example, 50% of maximal displacement.” defining a threshold for the accepted displacement values.); and 
in response to determining that the determined displacement exceeds the predetermined distance within the other period of time, removing the suspected speckle as an outlier (Fig. 4, “Line smoothing” step 450; see pg. 3, col. 2, para. 0038 – “The smoothing can be simple two-dimensional low-pass filtering.”).  
It would have been obvious for the above claims for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for performing cardiac functional assessment, as disclosed in Kumar, by including to the method removing the suspected speckle as an outlier, as disclosed in Lin. One of ordinary skill in the art would have been motivated to make this modification in order to accurately determine and image the position of the needle by displaying the .

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lin, as applied to claim 1 above, and further in view of Patil et al. (US 20190029651 A1, published January 31, 2019 with a priority date of February 26, 2016), hereinafter referred to as Patil.
Regarding claim 13, Kumar in view of Lin teaches all of the elements as disclosed in claim 1 above.
Kumar in view of Lin does not explicitly teach a method further comprising applying, to the images, image filtering in temporal and spatial domains.
Whereas, Patil, in the same field of endeavor, teaches a method further comprising applying, to the images, image filtering in temporal and spatial domains (Fig. 1; see pg. 3, col. 2, para. 0022 – “…filtering the final image data with a spatial filter 46, which may also be implemented as a spatial/temporal filter.”).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Kumar in view of Lin, by including to the method spatial/temporal filtering to the images, as disclosed in Patil. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate spatial discontinuities between displacement regions of the unfiltered and filtered data, as taught in Patil (see pg. 2, col. 2, para. 0022).
Regarding claim 17, Kumar in view of Lin teaches all of the elements as disclosed in claim 1 above.
Kumar in view of Lin does not explicitly teach a method further comprising acquiring the frames of images at a high frame rate.
Whereas, Patil teaches a method further comprising acquiring the frames of images at a high frame rate (see pg. 2, col. 2, para. 0020 – “For cardiac imaging the frame rate of the image acquisition is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Kumar in view of Lin, by including to the method acquiring frames at a high frame rate, as disclosed in Patil. One of ordinary skill in the art would have been motivated to make this modification in order to avoid aliasing as per the Nyquist criterion, as taught in Patil (see pg. 2, col. 2, para. 0020). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Von Behren et al. (US 6558324 B1, published May 6, 2003) discloses an ultrasonic imaging system calculating a function of strain calculated from the displacement profile within the region of interest, and displaying a plot of the current mean frame-to-frame displacement as a function of time.  
Yamamoto et al. (US 20180192997 A1, published July 12, 2018 with a priority date of June 21, 2016) discloses an ultrasound imaging system that when the representative value of the tissue movement amount is equal to or greater than a threshold value, a hue conversion having a large degree of hue change is used, and an elastic image in which distortion is expressed by the hue corresponding to the magnitude is generated. 
Fan et al. (US 20150150535 A1, published June 4, 2015) discloses an ultrasound system that uses motion correction by filtering the echo data with a spatial translation and/or rotation operation.
Kawae et al. (US 20150119710 A1, published April 30, 2015) discloses an ultrasonic diagnosis apparatus that detects the displacement of the biological tissue based on two B-mode frames, 
Waki (US 20140343422 A1, published November 20 2014) discloses an ultrasonic diagnostic device that constructs ultrasonic images at a high frame rate. 
Holl et al. (US 20140243671 A1, published August 28, 2014) discloses an ultrasound imaging system that calculates a drift compensation using probe motion and position data and displays the compensated images. 
Tsujita (US 20120203108 A1, published August 9, 2012) discloses an ultrasonic diagnostic apparatus that displays strains of the living organism tissue obtained from displacements over time, with the interpolation processing controlled by setting a threshold value for an obtained strain to generate the elasticity images.
Jackson et al. (US 6976961 B2, published December 20, 2005) discloses an ultrasound system that tracks the movement of tissue by correlating speckle or a feature represented by two different sets of ultrasound data obtained at different times and to calculate strain or strain rate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793   

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793